Citation Nr: 0810694	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-38 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral sensorineural hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern




INTRODUCTION

The veteran had active service from May 1976 to April 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO's rating decision in June 2005.  

Originally, this appeal consisted of three claims: increased 
evaluation for bilateral sensorineural hearing loss and 
service connection for right knee and shoulder conditions.  
In a subsequently issued RO decision in January 2006, service 
connection for both the right knee and shoulder disabilities 
was granted.  Therefore, the Board finds that these two 
issues are not longer on appeal.  

The appeal is being remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.  



REMAND

The veteran filed a claim for a compensable evaluation for 
the service-connected hearing loss in March 2005.  

The veteran had a VA audiological examination in April 2005, 
which was used to rate the veteran in the June 2005 decision.  

In his Notice of Disagreement (NOD) in July 2005, the veteran 
stated that the VA doctor told him that his hearing loss had 
gotten worse.  He again asserted in his Substantive Appeal in 
November 2005, that his hearing loss had gotten worse in both 
ears and that VA had recommended that the veteran obtain 
hearing aids.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the current severity of a disability.  
See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the increased rating claim on appeal, 
such as treatment for hearing problems 
since the most recent evidence dated in 
April 2005.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AOJ should obtain and 
associate with the file all records that 
are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The AOJ should then arrange for a VA 
audiometric examination of the veteran to 
determine the current severity of the 
veteran's service-connected bilateral 
hearing loss.  The veteran's VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  Audiometric findings 
necessary to apply pertinent rating 
criteria should be made.  A report of the 
audiometric examination should be typed 
and associated with the veteran's VA 
claims folder.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AOJ should readjudicate the veteran's 
claim for a compensable evaluation for 
the service-connected bilateral 
sensorineural hearing loss.  In its 
decision, the AOJ should take into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



